DETAILED ACTION
Claims 1, 16 & 19 have been amended. Claims 4, 9-15, 17 & 20 have been canceled. Claims 1-3, 5-8, 16, & 18-19 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lucas Stelling on April 21, 2022. The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method for transmitting data on a network device, comprising:
obtaining original data to be encrypted;
a step of determining a decryption geographic location of the original data to be encrypted, and selecting a hotspot within a range of the decryption geographic location; wherein the step of determining the decryption geographic location of the original data to be encrypted comprises:
determining a geographic location within a preset distance from a current geographic location of the user equipment as the decryption geographic location of the original data to be encrypted[[;]] [[or]] and determining the decryption geographic location of the original data to be encrypted according to a historical geographic movement track of the user equipment; and
a step of using attribute information of the hotspot as an encryption key, encrypting the original data to be encrypted to obtain ciphertext data, and sending the ciphertext data to user equipment, wherein the attribute information is available to the user equipment by the user equipment scanning the hotspot within the range of the decryption geographic location,
wherein the original data may include at least one of relevant data information of the hotspot, user attribute information of the user equipment, or business data information stored in the network device, and wherein the business data stored in the network device may include at least one of a bank card account related to a user, a password in a banking service related to a user, a member account in a member service related to a user, or membership information in a member service related to a user.

2. (Original) The method according to claim 1, wherein the attribute information comprises a physical address of the hotspot.

3. (Original) The method according to claim 1, wherein the attribute information comprises a physical address of the hotspot and user identification information of the user equipment, wherein the hotspot belongs to the user equipment.

4. (Canceled) 

5. (Original) The method according to claim 1, wherein when the original data to be encrypted is encrypted to obtain the ciphertext data and the ciphertext data is sent to the user equipment, the method further comprises:
sending a hotspot name corresponding to the hotspot to the user equipment.

6. (Original) The method according to claim 1, wherein the step of using the attribute information of the hotspot as an encryption key, encrypting the original data to be encrypted to obtain the ciphertext data, and sending the ciphertext data to the user equipment, comprises:
using the attribute information corresponding to the hotspot as the encryption key, encrypting the original data to be encrypted based on a preset encryption algorithm and the encryption key to obtain the ciphertext data, and sending the ciphertext data to the user equipment.

7. (Original) The method according to claim 1, wherein the original data comprises at least one of the following:
relevant data information of the hotspot;
user attribute information of the user equipment; and
business data information stored in the network device.

8. (Original) The method according to claim 1, wherein when the original data to be encrypted is encrypted to obtain the ciphertext data and the ciphertext data is sent to the user equipment, the method further comprises:
sending a preset decryption algorithm to the user equipment.

9. (canceled).

10. (canceled).

11. (canceled).

12. (canceled).

13. (canceled).

14. (canceled).

15. (canceled).

16. (Currently Amended) A method for obtaining data on user equipment, comprising:
a step of determining a current actual geographic location as a current decryption geographic location, scanning and selecting a hotspot within a range of the current decryption geographic location, and obtaining attribute information of the hotspot;
sending a data query request to a network device based on the attribute information of the hotspot;
receiving ciphertext data returned by the network device based on the data query request; and 
a step of using the attribute information of the hotspot as an encryption key[[,]] and decrypting the ciphertext data to obtain original data,
wherein the attribute information comprises a physical address of the hotspot and the original data may include at least one of relevant data information of the hotspot, user attribute information of the user equipment, or business data information stored in the network device, and wherein the business data stored in the network device may include at least one of a bank card account related to a user, a password in a banking service related to a user, a member account in a member service related to a user, or membership information in a member service related to a user.

17. (canceled). 

18. (Currently Amended) The method according to claim 1[[17]], wherein the relevant data information of the hotspot may include at least one of a hotspot name of the hotspot, a geographic location information of the hotspot, or a provider of the hotspot.

19. (Currently Amended) The method according to claim 1[[17]], wherein the user attribute information of the user equipment may include user identification information of a user account.

20. (canceled).


PLEASE CANCEL CLAIMS 4, 9-15, 17 & 20. 

Allowable Subject Matter
Claims 1-3, 5-8, 16, 18 & 19 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARIF E ULLAH/Primary Examiner, Art Unit 2495